/"’

 

" f esso

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

JAN al rum

UNITED STATES DISTRICT CoURLLERK, M_ ,.MC.,»COFORRTM
. . ` _F` CA` l
sOUTHBRN DIsTRICT oF CALIFORNIA SOUTHERN 9"‘3` m 0 ingram

 

 

B`Ii A
UNITED STATES OF Al\/[ERICA JUDGNIENT IN A CRIM]NAL CASE

V_ (For Oifenses Connnitted On or Afcer November 1, 1987)
RAMON ALEJANDRO GONZALEZ-LOPEZ (2)
Case Number: 3: lS-CR-04539-JLS

Benjamin B. angton
Defendant’s Attomey

 

 

 

REGISTRATION No. 72324-298
|___| _
'I'HE DEFENDANT:
ix pleaded guilty to count(s) l of the Information.
|:| was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adiudged guilty of Such count(s), Which involve the following offense(s):

 

Tit|e and Section [ Nature of Of“fense Count
8:1324(A)(1)(A)(|), (V)(li) - Bring |n Aliens and Aiding and Abetting 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

\:l `[be defendant has been found not guilty on count(s)

 

}I{ Count(s) 2 through 7 dismissed on the motion of the United States.

 

m Assessment : $100.00

IVTA Assessment*: $
|:l
*Justice for Victims Of Traffi€king ACt 0f2015, Pllb. L. NO. 114-22.

[XI No fine |:l Forfeitu;re pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

langarv 25. 2019
Date of Imposition of

Senj
M/M . ,/%%W//{L¢@“

HON. JANIS L. SAMMARTINO
'” UNITED STATES DISTRICT JUDGE

3:18-CR-04539-JLS

 

, *\

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: RAMON ALEJANDRO GONZALEZ-LOPEZ (2) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-04_539-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
12 months and l day

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:l|:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

 

 

i:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
|j as notified by the United States Marshal.
CI as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-04539-JLS

 

